                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:10CR260

        vs.
                                                                            ORDER
KENNETH BURT JONES,

                        Defendant.


       This matter is before the Court on the defendant’s request (Filing No. 98) that he be
provided with a copy of his docket sheet without payment of costs. The defendant also requests
the contact information of the court reporter for his sentencing hearing.
       On September 11, 2019, the Court revoked the defendant’s supervised release and
sentenced him to a term of imprisonment. The defendant did not timely appeal. Other than this
motion for copies, the defendant has no motions or cases pending before this court, and the
defendant makes no showing as to why he needs these documents. The defendant does not have
the right to receive copies of documents without payment, even if he has leave to proceed in forma
pauperis. See 28 U.S.C. § 1915; Lewis v. Precision Optics, Inc., 612 F.2d 1074, 1075 (8th Cir.
1980). Therefore, the Court is not inclined to order copies of documents made at government
expense without a pending appeal or some showing of need for the documents. The defendant
may pay the Clerk of the Court for copies at the established rate of 50¢ per page. Accordingly,
       IT IS ORDERED:
       1. Defendant’s request for free copies (Filing No. 98) is denied. The defendant may pay
           the Clerk of the Court for copies at the established rate of 50¢ per page.
       2. Defendant may direct any requests for transcripts to the Court Reporter, Rogene
           Schroder, at 111 South 18th Plaza, Suite 1152, Omaha, Nebraska 68102.
       Dated this 26th day of November, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
